 INTERNATIONALBROTHERHOODOF ELECTRICALWORKERSInternationalBrotherhood of ElectricalWorkersLocalUnion 995,AFL-CIOandSaia Electric,Incorporated.Case 15-CC-504January 15, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge duly filed by Saia Electric,Incorporated, hereinafter Saia, on March 3, 1972, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15,issued a complaint on March 27, 1972, againstInternationalBrotherhood of ElectricalWorkersLocalUnion 995, AFL-CIO, hereinafter Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i)and (ii)(B). In essence,the complaint alleged thatRespondent refused to permit its members, who areemployees of Saia, to unload or install prefabricatedswitchracks which were ordered by general contrac-tor Arthur G. McKee Company, hereinafter McKee,for installation by Saia at the Enjay Chemical Plantjobsite in Baton Rouge, Louisiana. Respondent filedan answer on March 31, 1972, denying the commis-sion of any unfair labor practices but admitting that,pursuant to a work preservationclause in itsagreementwithSaia,the employees refused tounload the switchracks.On April 24, 1972, the parties executed a stipula-tion by which they waived a hearing before anAdministrative Law Judge and the issuance of anAdministrative Law Judge's Decision and recom-mended Order and agreed to submit the case to theBoard for findings of fact, conclusions of law, and anorder based on a recordconsistingof the charge, thecomplaint and notice of hearing, and the stipulationof facts and exhibits attached thereto.On May 1, 1972, the Board approved the stipula-tionof the parties and ordered the proceedingtransferred to the Board, granting permission andtime for filing of briefs. Thereafter, the GeneralCounsel, Respondent, and Saia each filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire recordin this case,the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS259McKee is presently engaged as the general engi-neering contractor for the construction of a buta-diene unit at the Enjay Chemical Plant jobsite inBaton Rouge, and Saia is an electrical subcontractorofMcKee for the installation of switchracks andother electrical construction at the project. Duringthe past 12 months Saia purchased and receivedgoods and materials valued in excess of $50,000directly from points outside the State of Louisiana,and during that period McKee, an Ohio corporationwith principal offices and place of business in Union,New Jersey, purchased and received goods andmaterials valued in excess of $50,000 directly frompoints outside Louisiana.We find that Saia and McKee each are engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.'II.THE LABORORGANIZATION INVOLVEDWe find that Respondent is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.FactsIn April 1970 Saia executed a Letter of Assent bywhich it agreed to comply with the terms andconditions of the collective-bargaining agreementbetween the Baton Rouge Chapter of the NationalElectrical Contractors Association and Respondent,the bargaining representative of Saia's employees.The contract, which was due to expire on June 30,1972, in article XVI, section 17, provides,inter alia,that "all . . . switch racks . . . shall be fabricated bytheworkmen employed under the terms of thisAgreement."McKee, the general contractor at the jobsite,without Saia's knowledge, on August 23, 1971,ordered four prefabricated switchracks from ITEImperial Corporation for use on the project. Nearly 6months later, on February 16, 1972, Saia in writingagreed to install the prefabricated switchracks andperform other above-ground electrical work forMcKee. At that time, Saia was aware of the abovecontractprovisiongoverning the fabrication ofswitchracks.On February 17 the prefabricated switchracks wereISiemons Mailing Service,122 NLRB 81201NLRB No. 39 260DECISIONSOF NATIONALLABOR RELATIONS BOARDshipped by common carrier to the Enjay site by ITE.On that date and thereafter until enjoined2 Respon-dent refused to permit its members, who are Saiaemployees, to unload or install the switchracks; italso ordered, instructed, requested, and appealed toitsmembers not to work on the switchracks. Therewas no picketing, however, and Respondent's mem-bers continued to perform all other work for Saia atthe jobsite.B.The Issue Involved and Contentions of thePartiesInbrief, the complaint alleges that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act byinducing its members, who are Saia employees, torefuse to unload and install prefabricated switch-racks with an object of forcing Saia to cease doingbusiness with McKee.As noted, Respondent admitted that its membersrefused to work on the switchracks. However, itclaims that the object of its conduct was to enforcethe lawful work preservation clause of the contract.Respondent argues that its dispute is with Saia, notMcKee, because, at the time Saia agreed withMcKee to install the switchracks, Saia was fullycognizant of the fact that that agreement necessarilywould require Saia to violate its labor contract.Therefore, Respondent concludes the so-called right-to-control test is inapplicable to the instant case.The General Counsel asserts that Respondentviolated the Act because "in the real and practicalsense" Saia was a neutral caught between conflictingdemands-McKee's requirement that Saia installprefabricated switchracks and Respondent's asser-tion that the work preservation clause required theuse of jobsite fabricated switchracks. The GeneralCounsel argues that, because McKee, not Saia, hadthe power to comply with Respondent's demand touse jobsite fabricated switchracks, Respondent'sadmitted refusal to handle the prefabricated switch-racks for Saia inevitably must have had a prohibit-ed objective of causing Saia to cease doing businesswith McKee.Saia, in basic agreement with the General Coun-sel'scontentions, asserts that Respondent's disputewas with McKee, not Saia, because the formercompany made the decision to use prefabricatedswitchracks and Saia was powerless to grant thechanges Respondent sought.C.Discussion and ConclusionInGeorge Koch Sons, Inc.,201 NLRB No. 7, a casevirtually indistinguishable from the instant proceed-2Pursuant to a petition under Sec 10(1) of the Act,the United StatesDistrict Court for the Eastern District of Louisiana,BatonRouge Division,ingon the facts,theBoard recently had anopportunity to restate its approach in deciding thistype of secondary activity case.There,the Boardstated that,because the subcontractor by its contractwith the general contractor had no past,present, orfuture authority to give the unions the work theysought,the unions'actions must have been under-taken in order to produce their effects elsewhere,even though the subcontractor was the immediateemployer who had executed a valid,applicable workpreservation clausewith the unions.Where thepressured employer cannot himself accede to theunion'swishes,the pressure is secondary because it isundertaken for its effect elsewhere.The Boardconcluded inKochthat the fact that the object waswork preservation standing alone is insufficient tovalidate the union'saction if it is directed at aneutral.Here,although Saia had agreed to comply with theRespondent-NECAlabor agreement'swork preser-vation clause,itwas powerless to comply withRespondent'sdemand that jobsite fabricated swit-chracks be installed because Saia's contract withMcKee obligated it to install the prefabricatedswitchracks whichMcKee had ordered from ITEnearly 6 months before awarding the installationwork to Saia.Thus,Respondent's refusal to permititsmembers to unload and install the prefabricatedswitchracks for Saia was unlawful secondary pres-sure undertaken for its effect elsewhere.Accordingly,we find that by its conduct Respon-dent violated Section 8(b)(4)(i) and(ii)(B) of the Act.IV.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices,we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.SaiaElectric,Incorporated,and Arthur G.McKee Company,are,and at all times materialherein have been,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.International Brotherhood of Electrical Work-ers Local Union 995,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.By inducing or encouraging individuals em-ployed bypersons engaged in commerce,or in anindustry affecting commerce,to engage in a strike orrefusal to perform services, and by coercing orrestraining persons engaged in commerce or in anon March 22,enjoined Respondent from continuing to refuse to unload orinstall the prefabricated switchracks INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS261industry affecting commerce, with an object offorcing or requiring Saia to cease doing business withMcKee, Respondent has violated Section 8(b)(4)(i)and (ii)(B) of the Act.4.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,InternationalBrotherhood of ElectricalWorkersLocal Union 995, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouragingindividuals employed by Saia Electric, Incorporated,or by any other persons engaged in commerce or inan industry affecting commerce to engage in, strikesor refusals in the course of their employment to use,manufacture, process, transport, or otherwise handleorwork on any goods, articles, materials, orcommodities, or perform services; and from threat-ening, coercing, or restraining Saia Electric, Incorpo-rated, or any other person engaged in commerce orin an industry affecting commerce, where, in eithercase, an object thereof is to force or require theaforesaid Saia Electric, Incorporated, or any otherperson, to cease doing business with Arthur G.McKee Company.(b) In any manner, or by any means, includingpicketing, orders, direction, instructions, requests, orappeals, however given, made or imparted or by anylikeor related acts or conduct, by permitting anysuch to remain in existence or effect, engaging in, orinducing or encouraging any individual employed bySaia Electric, Incorporated, or by any other personengaged in commerce or in an industry affectingcommerce to engage in, a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any service, or in any manner, or by anymeans, threatening, coercing, or restraining SaiaElectric, Incorporated, or any other person engagedin commerce or in an industry affecting commerce,where in either case an object thereof is to force orrequire the aforesaid Saia Electric, Incorporated, orany other person, to cease doing business withArthur G. McKee Company.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)PostatRespondent's business office andmeeting halls in Baton Rouge, Louisiana, copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 15, after being duly signed bythe Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasona-ble steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 15 for posting byeach of the employers named in the precedingparagraphs, if they be willing, at all places wherenotices to their respective employees are customarilyposted.(c)Notify the Regional Director for Region 15, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.3 In the event that thisOrder isenforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted pursuant to aJudgment of the United StatesCourt of Appealsenforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in a strike, or induce orencourage individuals employed by Saia-Electric,Incorporated, or any other person engaged incommerce, or in an industry affecting commerce,to engage in a strike, or a refusal in the course oftheir employment to use, manufacture, process,transport, or otherwise handle or work on anygoods, materials, articles, or commodities, or toperform any services, nor will we threaten, coerce,or restrain the above-named Employer, or anyother person, where an object thereof is to forceor require Saia Electric, Incorporated, to ceasedoing business with Arthur G. McKee Company.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERSLOCAL UNION 995,AFL-CIO(Labor Organization)DatedBy(Representative)(Title) 262DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defacedAny questions concerning this notice or compli-by anyone.ance with its provisions may be directed to theThis notice must remain posted for 60 consecutiveBoard'sOffice,PlazaTower, Suite 2700, 1001days from the date of posting and must not beHoward Avenue,New Orleans,Louisiana 70113,altered,defaced,or covered by any other material.Telephone504-527-6361.